Case 3:16-cv-07244-EMC Document 201-1 Filed 12/23/19 Page 1 of 7




              Exhibit 1
     Case 3:16-cv-07244-EMC Document 201-1 Filed 12/23/19 Page 2 of 7




                      UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF CALIFORNIA
                         SAN FRANCISCO DIVISION


MONTEVILLE SLOAN, JR., RAUL
SIQUEIROS, TODD AND JILL CRALLEY,
JOSEPH BRANNAN, LARRY GOODWIN,
MARC PERKINS, THOMAS SHORTER,
DERICK BRADFORD, GABRIEL DEL
VALLE, KEVIN HANNEKEN, EDWIN
AND KATELYN DOEPEL, DAN
MADSON, JAMES FAULKNER, JOSEPH
OLIVIER, SCOTT SMITH, ROSS DAHL,
DREW PETERSON, MICHAEL WARE,
STEVE KITCHEN, JOHN KNOLL,                 Case No.: 16-cv-07244-EMC
BARBARA MOLINA, DENNIS VITA,
WILLIAM DAVIS, JR., THOMAS SZEP,           RULE 26(a)(2) SUPPLEMENTAL EXPERT
MIKE WARPINSKI, WILLIAM                    REPORT OF JEFFREY K. BALL
MARTELL, JOHN GRAZIANO, JOSHUA
BYRGE, RUDY SANCHEZ,
CHRISTOPHER THACKER, KELLY
HARRIS, JAMES ROBERTSON, and
JONAS BEDNAREK, individually and on
behalf of all others similarly situated,

      Plaintiffs,

      v.

GENERAL MOTORS LLC,

      Defendant.
       Case 3:16-cv-07244-EMC Document 201-1 Filed 12/23/19 Page 3 of 7




                                         Assignment
       Plaintiffs’ counsel received additional warranty claim data from GM. Counsel asked me
to analyze the updated data and to calculate the warranty claim rate for each of the engines
contained in the Class Vehicles. The facts and data that I relied upon in forming the opinions
expressed in this Report are listed in Appendix A.

                                  Discussion of Findings
       Based on my investigation and analysis, the following was determined:

Analysis of Warranty Claims by Engine Type Based on GM’s Provided Data

       GM provided warranty claim data related to the replacement of piston, connecting rod,
bearing, and/or piston rings for the following engine types:

              LC9 – Aluminum block with active fuel management (AFM)
              LMG – iron block with AFM
              LH9 – aluminum block without AFM
              LMF – iron block without AFM

The provided warranty claim data was analyzed to determine the number of occurrences for
model years 2010 through 2014 on each engine type. GM also provided spreadsheets showing
annual sales numbers for each type of engine (GM-000000001 – GM-000000005). Utilizing the
sales numbers, combined with the relevant warranty occurrences, the warranty rate was
calculated as a percentage of total sales. The results of this analysis are shown in Table 1.

Table 1. Cumulative Reported Piston Assembly Replacement Warranty Claim Rates for Affected
Engines 2010-2014
Engine                Total sales            Warranty Claims       Claim Rate [%]
LC9                   997,681                31,962                3.20%
LMG                   854,377                1,720                 0.20%
LH9                   7,468                  17                    0.23%
LMF                   35,932                 18                    0.05%

In order to identify year-to-year warranty trends, the warranty rates for each year, and for each
engine type, were also calculated. Table 2 shows the annual warranty rates for each engine type.
Table 3 shows the supporting data of annual sales while Table 4 shows the supporting data of
warranty claims resulting in piston assembly replacement.




                                                                                      |Page 2
         Case 3:16-cv-07244-EMC Document 201-1 Filed 12/23/19 Page 4 of 7




Table 2. Year-to-Year Piston Assembly Replacement Warranty Trends for Each Engine Type

Engine             2010         2011             2012            2013            2014
LC9                4.10%        3.35%            2.51%           3.29%           0.81%
LH9                0.33%        0.26%            0.08%           N/A             N/A
LMF                0.03%        0.02%            0.01%           0.04%           0.13%
LMG                0.20%        0.14%            0.12%           0.20%           0.65%

Table 3. Annual Sales for Each Engine Type
Engine          2010            2011             2012            2013            2014
LC9             167,087         298,817          203,050         277,875         23,852
LH9             2,714           2,347            2,407           N/A             N/A
LMF             7,071           6,552            6,944           6,826           8,539
LMG             142,697         248,119          174,514         227,640         61,407

Table 4. Year-to-Year Warranty Claims for Piston Assembly Replacement
Engine          2010           2011             2012          2013               2014
LC9             6852           10000            5779          9137               194
LH9             9              6                2             N/A                N/A
LMF             2              1                1             3                  11
LMG             287            358              216           460                399

GM provided a document titled “GenIV V8 Oil consumption field fix cost progression” outlining
the costs associated with steps they had taken to address the warranty claims for excessive oil
consumption. The document states, “Step 1: AFM Shield & Piston Cleaning only=$ 574 @ 2.2%
Total Fail Rate (last pull 8/2O11). Most warranty claims fall into this category.”1 The document
then states, “Step 2 (if Step 1 not clean kill): Replace pistons & rings= $2,700@ 27% of the
population that received Step 1 first.”2

Based on the provided GM documentation, the warranty claim chart provided represents only
27% of the total claims related to excessive oil consumption. Therefore, the warranty claims
contained in Table 1 can be combined with GM’s additional documentation to estimate the
number of warranty complaints related to excessive oil consumption. The results of this analysis
are contained in Table 5.




1
    GM-000575234
2
    GM-000575234
                                                                                     |Page 3
         Case 3:16-cv-07244-EMC Document 201-1 Filed 12/23/19 Page 5 of 7




Table 5. Cumulative Estimated Warranty Claims for Excessive Oil Consumption Based on GM
Documentation 2010-2014

Engine                   Total sales            Warranty Claims          Claim Rate [%]
LC9                      997,681                118,378                  11.87%
LMG                      854,377                6,370                    0.75%
LH9                      7,468                  63                       0.84%
LMF                      35,932                 67                       0.19%

By the same logic, the year-to-year warranty trends for each engine are shown in Table 6.

Table 6. Year-to-Year Cumulative Estimated Warranty Trends for Excessive Oil Consumption
for Each Engine Type

Engine          2010              2011            2012            2013             2014
LC9             15.19%            12.39%          9.30%           12.18%           3.01%
LH9             1.23%             0.95%           0.31%           N/A              N/A
LMF             0.10%             0.60%           0.50%           0.16%            0.48%
LMG             0.74%             0.53%           0.46%           0.75%            2.41%

It is clear from the preceding analysis that the LC9 engine had more warranty claims than the
other 3 engine types combined. However, all four engine types experienced warranty claims for
excessive oil consumption. It is also apparent that although GM attempted to mitigate the
excessive oil consumption by applying an AFM shield (breakpoint 10/2010) and a redesigned
PCV baffle (break point 02/2011), the warranty rates did not show substantial reduction. As
such, it is evident that neither the AFM shield nor the PCV baffle addressed the root cause of the
excessive oil consumption defect.




                                                                                       |Page 4
       Case 3:16-cv-07244-EMC Document 201-1 Filed 12/23/19 Page 6 of 7




Conclusions

Based upon my training, education and experience, and the materials I reviewed in connection
with this analysis, I have reached the following conclusions:

      The LC9 engine has a significantly higher rate of warranty claims than the other 3 engine
       types.

      All of the engine types were brought in with claims of excessive oil consumption, and
       27% of those had piston replacement.

      The warranty rates after the implementation of the AFM shield and the PCV baffle did
       not show substantial reduction.

The opinions and conclusions expressed in this report are based on the information available to
this engineer as of the date of this report.


Sincerely,



________________________________
Jeff Ball, Ph.D., P.E.
Principal Engineer
Veritech Consulting Engineering, LLC.




                                                                                       |Page 5
      Case 3:16-cv-07244-EMC Document 201-1 Filed 12/23/19 Page 7 of 7




Appendix A – List of Relied Upon Documents

GM Production Documents
GM-000000001
GM-000000002
GM-000000003
GM-000000004
GM-000000005
GM-XX-XXXXXXX




                                                                   |Page 6
